Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 1 of 36 PageID 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

                             CASE NO. __________________

 HEALTHE, INC.,

               Plaintiff,
                                                    JURY TRIAL DEMANDED
        v.

 HIGH ENERGY OZONE LLC d/b/a
 FAR-UV STERILRAY; S. EDWARD
 NEISTER; AND PATHOGEN PATH
 CONSULTING LLC,

             Defendants.
 _________________________________/

        COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF SOUGHT
                    AND DEMAND FOR JURY TRIAL

        Plaintiff Healthe, Inc. files this complaint for damages and injunctive relief against

 Defendants High Energy Ozone LLC d/b/a Far-UV SterilrayTM, S. Edward Neister, and

 Pathogen Path Consulting LLC (collectively, “Defendants”) and states as follows:

        1.     This is an action for declaratory judgment of non-infringement under the

 patent laws of the United States, unfair competition under the Florida Deceptive and Unfair

 Trade Practices Act, and unfair competition under Florida common law.

                                         PARTIES

        2.     Plaintiff Healthe, Inc. (“Healthe”) is a corporation organized and existing

 under the laws of the State of Delaware with its principal place of business located at 3905

 W. Eau Gallie, Blvd, Suite 101, Melbourne, Florida 32931.




                                              1
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 2 of 36 PageID 2




        3.      Upon information and belief, Defendant High Energy Ozone LLC d/b/a Far-

 UV SterilrayTM (“HEO3”) is a limited liability company organized under the laws of the

 State of New Hampshire and has its principal place of business at 30 Centre Road, Suite 6,

 Somersworth, New Hampshire 03878.

        4.      Upon information and belief, Defendant S. Edward Neister (“Neister”) has his

 permanent residence and place of work in the State of New Hampshire and is domiciled in

 and a citizen of the State of New Hampshire.

        5.      Upon information and belief, Defendant Pathogen Path Consulting LLC

 (“PPC”) is a limited liability company organized under the laws of the State of New

 Hampshire and has its principal place of business at 273 B Locust Street, Dover, New

 Hampshire 03820.

                               JURISDICTION AND VENUE

        6.      This is a civil action against Defendants HEO3, Neister, and PPC for a

 declaration that the claims of U.S. Patent Nos. 8,481,985 (attached hereto as Exhibit 1);

 8,753,575 (attached hereto as Exhibit 2); 8,975,605 (attached hereto at Exhibit 3); and

 9,700,642 (attached hereto at Exhibit 4) (collectively, the “Patents-in-Suit”) are not infringed

 by Healthe’s products, including the Healthe EntryTM, Healthe SpaceTM, Healthe AirTM, and

 Healthe Air 2.0TM (the “Healthe Products”) pursuant to the Declaratory Judgment Act, 28

 U.S.C. §§ 2201 et seq., and under the patent laws of the United States, 35 U.S.C. §§ 100, et

 seq.

        7.      By this action, Healthe also seeks an injunction and damages against

 Defendants HEO3 and Neister for unfair competition under the Florida Deceptive and Unfair




                                                2
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 3 of 36 PageID 3




 Trade Practices Act, Fla. Stat. § 501.202 et seq., (“FDUTPA”) and unfair competition under

 Florida common law due to HEO3 and Neister’s bad faith and objectively baseless threats

 against Healthe and Healthe customers that the Healthe Products infringe the Patents-in-Suit.

         8.     This Court has original subject matter jurisdiction over all claims pleaded

 herein under 28 U.S.C. §§ 2201, 2202, 1331, and 1338(a).

         9.     This Court also has supplemental jurisdiction over Healthe’s unfair

 competition claims under FDUTPA and Florida common law under 28 U.S.C. §§ 1338(b)

 and 1367(a).

         10.    Venue is proper in accordance with 28 U.S.C. § 1391 at least because a

 substantial part of the events giving rise to the claims asserted in this action occurred in this

 District.

         11.    This Court has personal jurisdiction over HEO3. Among other things, HEO3

 has purposefully directed licensing activities and has threatened liability and litigation for

 alleged infringement of the Patents-in-Suit into Florida and this District.          HEO3 has

 threatened Healthe, which is located in this District, and at least one customer of Healthe,

 which is also located in this District, with alleged infringement of the Patents-in-Suit by the

 Healthe Products. Upon information and belief, HEO3 has also sponsored, directed, and/or

 authorized research activities in Florida relating to the technology claimed in the Patents-in-

 Suit. Upon information and belief, J. James Rowsey, MD and John Michaelos, MD of St.

 Michael’s Eye and Laser Institute in Largo, Florida and Brad Fouraker, MD of Brandon Eye

 Center in Brandon, Florida have performed research regarding the safety and efficacy of

 HEO3/Sterilray products. Ex. 5 (2017 OMIG Abstract); Ex. 6 (2018 OMIG Abstract); Ex. 7




                                                3
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 4 of 36 PageID 4




 (2018 ASOA Annual Meeting Abstract). HEO3 also maintains a website, accessible in this

 District, where it offers products for sale. Moreover, HEO3 has committed intentional

 tortious acts against a citizen of the State of Florida.

         12.     This Court has personal jurisdiction over Neister. Upon information and

 belief, Neister exerts significant influence and control over HEO3 as a founder, member,

 manager, and the Chief Technology Officer of HEO3. Upon information and belief, Neister

 also owns some or all of the Patents-in-Suit, which he has exclusively licensed to HEO3.

 Upon information and belief, HEO3’s acts of extra-judicial patent enforcement and licensing

 efforts directed into Florida regarding the Patents-in-Suit were performed at Neister’s

 direction and with his authorization. As a result, Neister has committed intentional tortious

 acts against a citizen of the State of Florida.

         13.     This Court has personal jurisdiction over PPC. Upon information and belief,

 PPC owns some or all of the Patents-in-Suit. HEO3’s website claims that “[a]ll patents are

 owned by S. Edward Neister, Pathogen Path Consultants LLC (PPC) and as the sole inventor,

 Neister has granted to High Energy Ozone LLC dba Far-UV Sterilray a royalty-free license

 to make, use, sell offer to sell, develop, and improve on, any of the technologies contained

 within such patents.” Ex. 8 (HEO3 About Us webpage) at 3. PPC’s website makes an

 identical claim. Ex. 9 (PPC webpage) at 1–2. Upon information and belief, Neister is a

 member and manager of PPC. Ex. 10 (PPC NH SOS PDF). Upon information and belief,

 Neister exerts significant influence and control over PPC as its president, sole member, and

 manager. Upon information and belief, to the extent PPC owns some or all of the Patents-in-

 Suit, HEO3’s acts of extra-judicial patent enforcement and licensing efforts directed into




                                                   4
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 5 of 36 PageID 5




 Florida regarding the Patents-in-Suit were performed at PPC’s direction and with its

 authorization. As a result, PPC has committed intentional tortious acts against a citizen of

 the State of Florida.

                                  GENERAL ALLEGATIONS

        14.     Healthe is the global leader in developing and deploying high-tech

 sanitization, circadian, and biological lighting solutions.

        15.     Healthe’s sanitization line of products deploy ultraviolet (UV) light and Far-

 UVC light to inactivate bacteria, viruses, and other pathogens.

        16.     Healthe’s sanitization products include the Healthe EntryTM, Healthe SpaceTM,

 Healthe AirTM, and Healthe Air 2.0TM products.

        17.     Healthe and HEO3 are competitors and compete over a common pool of

 customers in the market for UVC sanitization products.

        18.     On June 11, 2020, counsel for HEO3 sent a letter to Healthe asserting, inter

 alia, that he “represent[ed] HEO3 LLC and S. Edward Neister in their intellectual property

 matters,” that “S. Edward Neister is the legal owner of U.S. Patent Nos. 9,700,642,

 8,975,605, 8,481,985, and 8,753,575 … as well as another pending patent published as

 US2017/0304472 … and HEO3 LLC is their exclusive licensee.” This letter further asserted

 that “[t]he purpose of this letter is to inform you” that what is now marketed as the Healthe

 EntryTM “may be infringing at least one of these patents.” The letter also threatened that

 “[o]ur clients are very interested in protecting their rights and would like to prevent any

 potential market interference or other issues before it is too late.”




                                                  5
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 6 of 36 PageID 6




        19.     In November 2020, John Neister, the President of HEO3, sent a letter to one

 of Healthe’s customers located in this District. That letter asserted, inter alia, that “HEO3

 LLC, is the exclusive licensee of a number of patents and patent applications owned by S.

 Edward Neister relating to Far-UVC disinfection technology” and that “S. Edward Neister is

 the legal owner of U.S. Patent Nos. 9,700,642, 8,975,605, 8,481,985, and 8,753,575 … as

 well as another pending patent application published as US2017/0304472.” The letter then

 referenced “the description of the Healthe EntryTM, the Healthe SpaceTM & Healthe AirTM

 products on the manufacturer’s website at https://healtheinc.com/” (i.e., Healthe’s website)

 and threatened that “[t]his appears to read on technologies that are potentially covered by Mr.

 Neister’s patents” and that “[p]atents can be asserted against users of infringing products in

 addition to those who make, sell, and offer for sale.” The letter then requested that Healthe’s

 customer “inform us as to how you plan to proceed with your purchased Healthe EntryTM, the

 Healthe SpaceTM & Healthe AirTM products” and further threatened that “[w]e are very

 interested in protecting our rights and would like to prevent any potential market interference

 or other issues before it is too late.” The letter also asked that Healthe’s customer “get back

 to me in regards to your intentions within twenty (20) days.” Healthe’s customer informed

 Healthe of HEO3’s letter.

        20.     On November 22, 2020, counsel for Healthe sent a letter to HEO3’s counsel,

 advising HEO3 that its patent-infringement allegations were baseless and were damaging to

 Healthe and its business. Healthe demanded that HEO3, Neister, and any related entities

 immediately cease and desist from making these baseless infringement claims to Healthe’s

 customers and threatening known customers with infringement actions.




                                               6
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 7 of 36 PageID 7




        21.     On the very next day, November 23, 2020, despite Healthe’s letter, HEO3’s

 President, John Neister, sent an email threatening a different Healthe customer. This email

 asserted that “our company, HEO3 LLC (dba Far-UV Sterilray), is the exclusive licensee of a

 number of patents and patent applications owned by S. Edward Neister relating to Far-UVC

 disinfection technology” and that “S. Edward Neister is the legal owner of U.S. Patent Nos.

 9,700,642, 8,975,605, 8,481,985, and 8,753,575 … as well another pending patent

 application published as US2017/0304472.” The letter then threatened that “[t]he purpose of

 this letter is to inform you that these listed patents and pending patent relate to some of the

 features incorporated into Healthe's 222nm products,” that “[w]e understand that you have

 recently purchased this product and are using it in public,” and, to underscore HEO3’s threat,

 that “[p]atents can be asserted against users of infringing products in addition to those who

 make, sell, and offer for sale.” The letter also referenced “the description of the Far-UVC

 222nm downlights & Healthe Space on the manufacturer’s website.”              The letter then

 requested that Healthe’s customer “inform us as to how you plan to proceed with your

 purchased Far-UVC 222nm downlights products” and further threatened that “[w]e are very

 interested in protecting our rights and would like to prevent any potential market interference

 or other issues before it is too late.” The letter further asked that Healthe’s customer “get

 back to me in regards to your intentions within twenty (20) days.” Healthe’s customer

 informed Healthe of HEO3’s email.

        22.     Healthe maintains a publicly accessible website containing information

 relating to its products at the URL https://healtheinc.com.         This publicly accessible

 information includes information that clearly demonstrates that the Healthe Products do not




                                               7
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 8 of 36 PageID 8




 infringe the claims of the Patents-in-Suit. Examples of these documents are attached to this

 Complaint as Exhibits 11–16. During all relevant times relating to the actions giving rise to

 this litigation, these documents have been publicly available and therefore accessible to

 HEO3.

                                   THE PATENTS-IN-SUIT

                                   U.S. Patent No. 8,481,985

           23.   U.S. Patent No. 8,481,985 (the “’985 Patent), is titled, “Method and Apparatus

 for Producing a High Level of Disinfection in Air and Surfaces.” See Ex. 1 (the ’985 Patent).

           24.   The ’985 Patent identifies S. Edward Neister as the sole inventor.

           25.   The ’985 Patent does not identify any assignee.

           26.   The ’985 Patent issued on July 9, 2013.

           27.   Upon information and belief, HEO3 is the exclusive licensee of the ’985

 Patent.

           28.   Upon information and belief, Neister or PPC owns the ’985 Patent.

                                   U.S. Patent No. 8,753,575

           29.   U.S. Patent No. 8,753,575 (the “’575 Patent”) is titled, “Method and

 Apparatus for Sterilizing and Disinfecting Air and Surfaces and Protecting a Zone from

 External Microbial Contamination.” See Ex. 2 (the ’575 Patent).

           30.   The ’575 Patent identifies S. Edward Neister as the sole inventor.

           31.   The ’575 Patent does not identify any assignee.

           32.   The ’575 Patent issued on June 17, 2014.




                                                8
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 9 of 36 PageID 9




           33.   Upon information and belief, HEO3 is the exclusive licensee of the ’575

 Patent.

           34.   Upon information and belief, Neister or PPC owns the ’575 Patent.

                                   U.S. Patent No. 8,975,605

           35.   U.S. Patent No. 8,975,605 (the “’605 Patent”) is titled, “Method and

 Apparatus for Producing a High Level of Disinfection in Air and Surfaces.” See Ex. 3 (the

 ’605 Patent).

           36.   The ’605 Patent identifies S. Edward Neister as the sole inventor.

           37.   The ’605 Patent does not identify any assignee.

           38.   The ’605 Patent issued on March 10, 2015.

           39.   Upon information and belief, HEO3 is the exclusive licensee of the ’605

 Patent.

           40.   Upon information and belief, Neister or PPC owns the ’605 Patent.

                                   U.S. Patent No. 9,700,642

           41.   U.S. Patent No. 9,700,642 (the “’642 Patent”) is titled, “Method and

 Apparatus for Sterilizing and Disinfecting Air and Surfaces and Protecting a Zone from

 External Microbial Contamination.” See Ex. 4 (the ’642 Patent).

           42.   The ’642 Patent identifies S. Edward Neister as the sole inventor.

           43.   The ’642 Patent does not identify any assignee.

           44.   The ’642 Patent issued on July 11, 2017.

           45.   Upon information and belief, HEO3 is the exclusive licensee of the ’642

 Patent.




                                                9
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 10 of 36 PageID 10




            46.   Upon information and belief, Neister or PPC owns the ’642 Patent.

                                  FIRST CAUSE OF ACTION

            Declaratory Judgment of Non-Infringement of U.S. Patent No. 8,481,985
                                  (Against All Defendants)

            47.   Healthe realleges and incorporate paragraphs 1–28 as though fully set forth

  herein.

            48.   Upon information and belief, HEO3, Neister, and PPC possess rights, title,

  and interest in the ’985 Patent sufficient to have standing to assert claims for infringement of

  the ’985 Patent.

            49.   Healthe has not infringed and does not infringe any valid and/or enforceable

  claim of the ’985 Patent, directly or indirectly, literally or under the doctrine of equivalents,

  by making, using, selling, and/or offering for sale the Healthe Products.

            50.   A substantial, immediate, and real controversy exists between Healthe and

  Defendants regarding whether Healthe infringes the ’985 Patent by making, using, selling,

  and/or offering for sale the Healthe Products.        A judicial declaration is necessary to

  determine the parties’ respective rights regarding the ’985 Patent.

            51.   Healthe seeks a judgment declaring that Healthe does not infringe, either

  literally or under the doctrine of equivalents, the claims of the ’985 Patent by making, using,

  selling, and/or offering for sale the Healthe Products, either directly under 35 U.S.C. § 271(a)

  or indirectly under 35 U.S.C. §§ 271(b) and (c).

            52.   By way of example, as explained below, the Healthe Products do not meet the

  limitations of claim 1 of the ’985 Patent.

            53.   Claim 1 of the ’985 Patent is recited below:



                                                 10
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 11 of 36 PageID 11




         A disinfecting apparatus comprising:

               a dual-single line lamp comprising:

                  three triaxial tubes defining two annuli there between;

                  a first gas mixture selected to produce a first narrow wavelength
                      photon emission; and

                  a second gas mixture different from the first gas mixture selected to
                      produce a second narrow wavelength photon emission that is
                      different from the first narrow wavelength photon emission;

                  a high voltage electrode located on a first tubular surface of one of the
                      three triaxial tubes;

                  a ground electrode located on a second tubular surface of one of the
                      three triaxial tubes, the second tubular surface located opposite the
                      two annuli from the first tubular surface; and

               a photon reflector secured in a spaced relationship to the dual-single line
                  lamp positioned to direct photons to a zone or surface, whereby the
                  disinfecting apparatus produces photons that are directed to a selected
                  zone or surface and efficiently destroys or deactivates DNA organic
                  bonds and proteins of microorganisms when the high voltage electrode
                  is energized.

         The Healthe Entry Product Does Not Infringe Claim 1 of the ’985 Patent

         54.      The Healthe Entry product does not infringe claim 1 of the ’985 Patent.

         55.      By way of example, the Healthy Entry product does not use a second gas

  mixture, which is different from the first gas mixture, to produce a second narrow

  wavelength photon emission, which is different from the first narrow wavelength photon

  emission. As is clear from the annotated excerpt below from the Healthe Entry specification

  sheet available on Healthe’s website, the Healthe Entry product uses a Far-UVC Emitter to

  emit Far-UVC light at one narrow wavelength, 222 nm, and thus does not use a second gas

  mixture to generate a second narrow wavelength photon emission:




                                                 11
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 12 of 36 PageID 12




  Ex. 11 (Healthe Entry Spec Sheet) at 2.

          The Healthe Space Product Does Not Infringe Claim 1 of the ’985 Patent

         56.    The Healthe Space product does not infringe claim 1 of the ’985 Patent.

         57.    By way of example, the Healthe Space product does not use a second gas

  mixture, which is different from the first gas mixture, to produce a second narrow

  wavelength photon emission, which is different from the first narrow wavelength photon

  emission. As is clear from the annotated excerpt below from the Healthe Space specification

  sheet available on Healthe’s website, the Healthe Space product uses a Far-UVC Emitter to

  emit Far-UVC light at one narrow wavelength, 222 nm, and thus does not use a second gas

  mixture to generate a second narrow wavelength photon emission:




  Ex. 12 (Healthe Space Spec Sheet) at 2.




                                              12
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 13 of 36 PageID 13




           The Healthe Air Product Does Not Infringe Claim 1 of the ’985 Patent

         58.     The Healthe Air product does not infringe claim 1 of the ’985 Patent.

         59.     By way of example, the Healthe Air product does not use a first gas mixture to

  produce a first narrow wavelength photon emission. As is clear from the annotated excerpt

  below from the Healthe Air specification sheet available on Healthe’s website, the Healthe

  Air uses light-emitting diode (LED) technology to produce UV light, not a gas mixture:




  Ex. 13 (Healthe Air Spec Sheet) at 2.

         60.     The Healthe Air product also does not use a second gas mixture, which is

  different from the first gas mixture, to produce a second narrow wavelength photon emission,

  which is different from the first narrow wavelength photon emission. As is clear from the

  annotated excerpt below from the Healthe Air specification sheet available on Healthe’s

  website, the Healthe Air uses light-emitting diode (LED) technology to produce UV light,

  not a gas mixture:




  Ex. 13 (Healthe Air Spec Sheet) at 2.




                                               13
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 14 of 36 PageID 14




         The Healthe Air 2.0 Product Does Not Infringe Claim 1 of the ’985 Patent

         61.     The Healthe Air 2.0 product does not infringe claim 1 of the ’985 Patent.

         62.     By way of example, the Healthe Air 2.0 product does not use a first gas

  mixture to produce a first narrow wavelength photon emission. As is clear from the annotated

  excerpt below from the Healthe Air 2.0 specification sheet available on Healthe’s website,

  the Healthe Air 2.0 uses only light-emitting diode (LED) technology to produce light, not a

  gas mixture:




  Ex. 14 (Healthe Air 2.0 Spec Sheet) at 2.

         63.     The Healthe Air 2.0 product also does not use a second gas mixture, which is

  different from the first gas mixture, to produce a second narrow wavelength photon emission,

  which is different from the first narrow wavelength photon emission. As is clear from the

  annotated excerpt below from the Healthe Air 2.0 specification sheet available on Healthe’s




                                               14
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 15 of 36 PageID 15




  website, the Healthe Air 2.0 uses only light-emitting diode (LED) technology to produce

  light, not a gas mixture, and thus it does not use a second gas mixture:




  Ex. 14 (Healthe Air 2.0 Spec Sheet) at 2.

                                SECOND CAUSE OF ACTION

          Declaratory Judgment of Non-Infringement of U.S. Patent No. 8,753,575
                                (Against All Defendants)

          64.     Healthe realleges and incorporate paragraphs 1–22 and 29–34 as though fully

  set forth herein.

          65.     Upon information and belief, HEO3, Neister, and PPC possess rights, title,

  and interest in the ’575 Patent sufficient to have standing to assert claims for infringement of

  the ’575 Patent.

          66.     Healthe has not infringed and does not infringe any valid and/or enforceable

  claim of the ’575 Patent, directly or indirectly, literally or under the doctrine of equivalents,

  by making, using, selling, and/or offering for sale the Healthe Products.



                                                 15
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 16 of 36 PageID 16




         67.     A substantial, immediate, and real controversy exists between Healthe and

  Defendants regarding whether Healthe infringes the ’575 Patent by making, using, selling,

  and/or offering for sale the Healthe Products.        A judicial declaration is necessary to

  determine the parties’ respective rights regarding the ’575 Patent.

         68.     Healthe seeks a judgment declaring that Healthe does not infringe, either

  literally or under the doctrine of equivalents, the claims of the ’575 Patent by making, using,

  selling, and/or offering for sale the Healthe Products, either directly under 35 U.S.C. § 271(a)

  or indirectly under 35 U.S.C. §§ 271(b) and (c).

         69.     By way of example, as explained below, the Healthe Products do not meet the

  limitations of claim 1 of the ’575 Patent.

         70.     Claim 1 of the ’575 Patent is recited below:

         A disinfecting apparatus comprising:

                 a source of photons having a wavelength that substantially corresponds
                     to an absorption peak of amino acids or proteins in
                     microorganisms, the wavelength being 222 nm, the source of
                     photons producing a quantity of ozone gas;

                 a photon reflector secured in a spaced relationship to the photon
                    source, whereby the apparatus produces photons that are directed
                    to a selected zone or surface;

                 an air duct surrounding the photon source;

                 a particle removal means in the duct secured in a spaced relationship to
                     the photon source; and

                 wherein the particle removal means is an electrostatic precipitator
                    positioned downstream of an air flow from the source of photons,
                    and constructed and arranged to convert the quantity of ozone into
                    oxygen gas.




                                                16
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 17 of 36 PageID 17




          The Healthe Entry Product Does Not Infringe Claim 1 of the ’575 Patent

         71.     The Healthe Entry product does not infringe claim 1 of the ’575 patent.

         72.     By way of example, the Healthe Entry product does not have an air duct

  surrounding the photon source. As is clear from the Healthe Entry sell sheet available on

  Healthe’s website, the Healthe Entry has no air ducts. Rather, it is a “Far-UV Sanitizing

  Entry Gate” that uses UVC light to “reduc[e] microbes on clothing and personal belongings

  as people enter a space.” Ex. 15 (Healthe Entry Sell Sheet) at 1.




  Ex. 15 (Healthe Entry Sell Sheet) at 1.




                                                17
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 18 of 36 PageID 18




         73.    The Healthe Entry product also does not contain particle removal means. As

  is clear from the Healthe Entry sell sheet available on Healthe’s website, the Healthe Entry

  does not filter air, rather it is a “Far-UV Sanitizing Entry Gate” that uses UVC light to

  “reduc[e] microbes on clothing and personal belongings as people enter a space.” Ex. 15

  (Healthe Entry Sell Sheet) at 1. Likewise, the Healthe Entry product does not contain an

  electrostatic precipitator serving as particle removal means and does not contain particle

  removal means arranged to convert a quantity ozone generated by the source of photons into

  oxygen gas.

          The Healthe Space Product Does Not Infringe Clam 1 of the ’575 Patent

         74.    The Healthe Space product does not infringe claim 1 of the ’575 Patent.

         75.    By way of example, the Healthe Space product does not have an air duct

  surrounding the photon source. As is clear from the Healthe Entry sell sheet available on

  Healthe’s website, the Healthe Space has no air ducts. Rather it is “a passive and continuous

  method to sanitize air and surfaces in occupied spaces” using “222 nanometer light to

  inactivate microbes.” Ex. 16 (Healthe Space Sell Sheet) at 1.




                                               18
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 19 of 36 PageID 19




  Ex. 16 (Healthe Space Sell Sheet) at 1.

         76.     The Healthe Space product also does not contain particle removal means. As

  is clear from the Healthe Space sell sheet available on Healthe’s website, the Healthe Space

  does not filter air, rather it is “a passive and continuous method to sanitize air and surfaces in

  occupied spaces” using “222 nanometer light to inactivate microbes.” Ex. 16 (Healthe Space

  Sell Sheet) at 1. Likewise, the Healthe Space product does not contain an electrostatic

  precipitator serving as particle removal means and does not contain particle removal means

  arranged to convert a quantity of ozone generated by the source of photons into oxygen gas.

  See Ex. 12 (Healthe Space Spec Sheet).

           The Healthe Air Product Does Not Infringe Claim 1 of the ’575 Patent

         77.     The Healthe Air product does not infringe claim 1 of the ’575 Patent.




                                                 19
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 20 of 36 PageID 20




         78.      By way of example, the Healthe Air product does not have a source of

  photons having a wavelength that substantially corresponds to an absorption peak of amino

  acids or proteins in microorganisms, the wavelength being 222 nm. As is clear from the

  Healthe Air specification sheet available on Healthe’s website, the Healthe Air does not

  contain a source of photons having a wavelength of 222 nm. As shown in the annotated

  excerpt of the specification sheet below, the Healthe Air produces UV light with peak

  wavelengths of 275 nm and 365 nm:




  Ex. 13 (Healthe Air Spec Sheet) at 2.

         79.      The Healthe Air product also does not contain an electrostatic precipitator

  serving as particle removal means. As is clear from the Healthe Air specification sheet

  available on Healthe’s website and shown in the annotated excerpt below, the Healthe Air

  uses a “HEPA-Carbon Activated Filter” to remove particles from the air, not an electrostatic

  precipitator:




  Ex. 13 (Healthe Air Spec Sheet) at 2.




                                               20
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 21 of 36 PageID 21




          The Healthe Air 2.0 Product Does Not Infringe Claim 1 of the ’575 Patent

         80.      The Healthe Air 2.0 product does not infringe claim 1 of the ’575 Patent.

         81.      By way of example, the Healthe Air 2.0 product does not have a source of

  photons having a wavelength that substantially corresponds to an absorption peak of amino

  acids or proteins in microorganisms, the wavelength being 222 nm. As is clear from the

  Healthe Air 2.0 specification sheet available on Healthe’s website, the Healthe Air 2.0 does

  not contain a source of photons having a wavelength of 222 nm. As shown in the annotated

  excerpt of the specification sheet below, the Healthe Air 2.0 produces UV light with a peak

  wavelength of 265 nm:




  Ex. 14 (Healthe Air 2.0 Spec Sheet) at 2.

         82.      The Healthe Air 2.0 product also does not contain an electrostatic precipitator

  serving as particle removal means. As is clear from the Healthe Air 2.0 specification sheet

  available on Healthe’s website and shown in the annotated excerpt below, the Healthe Air 2.0

  uses a “HEPA-Carbon Activated Filter” to remove particles for the air, not an electrostatic

  precipitator:




                                                21
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 22 of 36 PageID 22




  Ex. 14 (Healthe Air 2.0 Spec Sheet) at 2.

                                 THIRD CAUSE OF ACTION

          Declaratory Judgment of Non-Infringement of U.S. Patent No. 8,975,605
                                (Against All Defendants)

          83.     Healthe realleges and incorporate paragraphs 1–22 and 35–40 as though fully

  set forth herein.

          84.     Upon information and belief, HEO3, Neister, and PPC possess rights, title,

  and interest in the ’605 Patent sufficient to have standing to assert claims for infringement of

  the ’605 Patent.

          85.     Healthe has not infringed and does not infringe any valid and/or enforceable

  claim of the ’605 Patent, directly or indirectly, literally or under the doctrine of equivalents,

  by making, using, selling, and/or offering for sale the Healthe Products.

          86.     A substantial, immediate, and real controversy exists between Healthe and

  Defendants regarding whether Healthe infringes the ’605 Patent by making, using, selling,

  and/or offering for sale the Healthe Products.        A judicial declaration is necessary to

  determine the parties’ respective rights regarding the ’605 Patent.

          87.     Healthe seeks a judgment declaring that Healthe does not infringe, either

  literally or under the doctrine of equivalents, the claims of the ’605 Patent by making, using,

  selling, and/or offering for sale the Healthe Products, either directly under 35 U.S.C. § 271(a)

  or indirectly under 35 U.S.C. §§ 271(b) and (c).

          88.     By way of example, as explained below, the Healthe Products do not meet the

  limitations of claim 1 of the ’605 Patent.

          89.     Claim 1 of the ’605 Patent is recited below



                                                 22
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 23 of 36 PageID 23




         A process for destroying or deactivating the DNA organic bonds and proteins
            of microorganisms comprising the steps of:

                generating photons of at least two single line wavelengths from a non-
                   coherent light source selected from the group consisting of at least
                   two wavelengths being of 222 nm, 254 nm, and 282 nm;

                directing the photons to a substance to be disinfected, whereby the
                    photons destroy or deactivate the DNA organic bonds and proteins
                    of microorganisms;

                exposing the surface to be disinfected to the generated photons of at
                   least two wavelengths, wherein the exposing achieves a ninety
                   percent kill of microorganisms in a time period of less than one
                   second.

          The Healthe Entry Product Does Not Infringe Claim 1 of the ’605 Patent

         90.    The Healthe Entry product does not infringe claim 1 of the ’605 Patent.

         91.    By way of example, the Healthe Entry product does not generate photons of at

  least two single line wavelengths selected from the group consisting of 222 nm, 254 nm, and

  282 nm. As is clear from the Healthe Entry specification sheet available on Healthe’s

  website and the annotated excerpt below, the Healthy Entry generates light at one narrow

  wavelength: 222 nm.




  Ex. 11 (Healthe Entry Spec Sheet) at 2.




                                              23
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 24 of 36 PageID 24




          The Healthe Space Product Does Not Infringe Claim 1 of the ’605 Patent

         92.    The Healthe Space product does not infringe claim 1 of the ’605 Patent.

         93.    By way of example, the Healthe Space product does not generate photons of

  at least two single line wavelengths selected from the group consisting of 222 nm, 254 nm,

  and 282 nm. As is clear from the Healthe Space specification sheet available on Healthe’s

  website and the annotated excerpts below, the Healthe Space product generates Far-UVC

  light having a narrow wavelength of 222 nm and uses Standard White LEDs to generate light

  having a peak wavelength at 435 nm:




  Ex. 12 (Healthe Space Spec Sheet) at 2.

           The Healthe Air Product Does Not Infringe Claim 1 of the ’605 Patent

         94.    The Healthe Air product does not infringe claim 1 of the ’605 Patent.

         95.    By way of example, the Healthe Air product does not generate photons of at

  least two single line wavelengths selected from the group consisting of 222 nm, 254 nm, and


                                              24
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 25 of 36 PageID 25




  282 nm. As is clear from the Healthe Air specification sheet available on Healthe’s website

  and the annotated excerpt below, the Healthe Air generates UV light with peak wavelengths

  of 275 nm and 365 nm:




  Ex. 13 (Healthe Air Spec Sheet) at 2.

         The Healthe Air 2.0 Product Does Not Infringe Claim 1 of the ’605 Patent

         96.     The Healthe Air 2.0 product does not infringe claim 1 of the ’605 Patent.

         97.     By way of example, the Healthe Air 2.0 product does not generate photons of

  at least two single line wavelengths selected from the group consisting of 222 nm, 254 nm,

  and 282 nm. As is clear from the Healthe Air 2.0 specification sheet available on Healthe’s

  website and the annotated excerpt below, the Healthe Air 2.0 generates UV light with a peak

  wavelength of 265 nm:




  Ex. 14 (Healthe Air 2.0 Spec Sheet) at 2.




                                               25
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 26 of 36 PageID 26




                                FOURTH CAUSE OF ACTION

          Declaratory Judgment of Non-Infringement of U.S. Patent No. 9,700,642
                                (Against All Defendants)

          98.     Healthe realleges and incorporates paragraphs 1–22 and 41–46 as though fully

  set forth herein.

          99.     Upon information and belief, HEO3, Neister, and PPC possess rights, title,

  and interest in the ’642 Patent sufficient to have standing to assert claims for infringement of

  the ’642 Patent.

          100.    Healthe has not infringed and does not infringe any valid and/or enforceable

  claim of the ’642 Patent, directly or indirectly, literally or under the doctrine of equivalents,

  by making, using, selling, and/or offering for sale the Healthe Products.

          101.    A substantial, immediate, and real controversy exists between Healthe and

  Defendants regarding whether Healthe infringes the ’642 Patent by making, using, selling,

  and/or offering for sale the Healthe Products.         A judicial declaration is necessary to

  determine the parties’ respective rights regarding the ’642 Patent.

          102.    Healthe seeks a judgment declaring that Healthe does not infringe, either

  literally or under the doctrine of equivalents, the claims of the ’642 Patent by making, using,

  selling, and/or offering for sale the Healthe Products, either directly under 35 U.S.C. § 271(a)

  or indirectly under 35 U.S.C. §§ 271(b) and (c).

          103.    By way of example, as explained below, Healthe’s Accused Products do not

  meet the limitations of claim 12 of the ’642 Patent.

          104.    Claim 12 of the ’642 Patent is recited below:




                                                 26
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 27 of 36 PageID 27




         A process for destroying a DNA or RNA of a microorganism on a substance
            or surface comprising the steps of:

                generating photons of at least two single line wavelengths
                   corresponding to a peak absorption wavelength of DNA or RNA,
                   the at least two single line wavelengths being at least two of 222
                   nm, 254 nm and 282 nm; and

                directing the photons to the substance or surface to be disinfected,
                    whereby the photons are selected to destroy a plurality of chemical
                    bonds within the DNA or RNA of the microorganisms.

         The Healthe Entry Product Does Not Infringe Claim 12 of the ’642 Patent

         105.   The Healthe Entry product does not infringe claim 12 of the ’642 Patent.

         106.   By way of example, the Healthe Entry product does not generate at least two

  single line wavelengths being at least two of 222 nm, 254 nm, and 282 nm. As is clear from

  the Healthe Entry specification sheet available on Healthe’s website and the annotated

  excerpt below, the Healthe Entry product generates light at one narrow wavelength: 222 nm.




  Ex. 11 (Healthe Entry Spec Sheet) at 2.

         The Healthe Space Product Does Not Infringe Claim 12 of the ’642 Patent

         107.   The Healthe Space product does not infringe claim 12 of the ’642 Patent.

         108.   By way of example, the Healthe Space product does not generate at least two

  single line wavelengths being at least two of 222 nm, 254 nm, and 282 nm. As is clear from



                                              27
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 28 of 36 PageID 28




  the Healthe Space specification sheet available on Healthe’s website and the annotated

  excerpt below, the Healthe Space product generates Far-UVC light having a narrow

  wavelength of 222 nm and uses Standard White LEDs to generate light having a peak

  wavelength at 435 nm:




         109.   Ex. 12 (Healthe Space Spec Sheet) at 2.

          The Healthe Air Product Does Not Infringe Claim 12 of the ’642 Patent

         110.   The Healthe Air product does not infringe claim 12 of the ’642 Patent.

         111.   By way of example, the Healthe Air product does not generate at least two

  single line wavelengths being at least two of 222 nm, 254 nm, and 282 nm. As is clear from

  the Healthe Air specification sheet available on Healthe’s website and the annotated excerpt

  below, the Healthe Air generates UV light with peak wavelengths of 275 nm and 365 nm:




                                              28
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 29 of 36 PageID 29




  Ex. 13 (Healthe Air Spec Sheet) at 2.

            The Healthe Air 2.0 Product Does Not Infringe Claim 12 of the ’642 Patent

            112.   The Healthe Air 2.0 product does not infringe claim 12 of the ’642 Patent.

            113.   By way of example, the Healthe Air 2.0 product does not generate at least two

  single line wavelengths being at least two of 222 nm, 254 nm, and 282 nm. As is clear from

  the Healthe Air 2.0 specification sheet available on Healthe’s website and the annotated

  excerpt, the Healthe Air 2.0 generates UV light with a peak wavelength of 265 nm:




  Ex. 13 (Healthe Air 2.0 Spec Sheet) at 2.

                                   FIFTH CAUSE OF ACTION

      Unfair Competition under the Florida Deceptive and Unfair Trade Practices Act
                         (Against Defendants HEO3 and Neister)

            114.   Healthe realleges and incorporate paragraphs 1–113 as though fully set forth

  herein.

            115.   Healthe and HEO3 are competitors and compete for sales to a common pool

  of customers in the market for UVC sanitization products. Upon information and belief, this




                                                 29
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 30 of 36 PageID 30




  direct competition is the very reason why HEO3 sent letters and emails to Healthe’s

  customers making false patent-infringement allegations regarding the Healthe Products.

           116.   HEO3’s false patent-infringement allegations regarding the Healthe Products

  to Healthe’s customers were made in bad faith. HEO3’s communications to Healthe’s

  customers acknowledge that HEO3 has reviewed information regarding the Healthe Products

  on Healthe’s website. It is clear from a review of the publicly available information on

  Healthe’s website regarding these products, however, that the Healthe Products do not

  infringe the Patents-in-Suit and that HEO3’s threats that Healthe’s customers face liability

  for infringement of the Patent-in-Suit by using Healthe Products are objectively baseless,

  including for the reasons explained in paragraphs 47–113. Furthermore, HEO3’s threats that

  Healthe’s customers face liability for infringement of Neister’s pending patent application

  are objectively baseless because that application has no allowed claims, is currently under a

  final rejection by the United States Patent and Trademark Office, and has not issued as a

  patent. A patent that does not exist cannot be infringed. That HEO3 continued making

  baseless patent infringement threats to Healthe customers the day after Healthe advised

  HEO3 that its claims were baseless and requested HEO3 to cease and desist from making

  additional infringement claims, further demonstrates that these threats were made in bad

  faith.

           117.   HEO3’s baseless threats of liability for patent infringement to Healthe’s

  customers are an unfair attempt by HEO3 to compete with Healthe and to gain unjustified

  licensing revenue for the Patents-in-Suit. HEO3’s threats are also deceptive and are likely to




                                               30
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 31 of 36 PageID 31




  mislead Healthe’s customers into believing they are liable for infringement of the Patents-in-

  Suit and inhibit their use of Healthe Products.

            118.   Healthe has suffered actual damages, including damage to its reputation and

  goodwill, due to HEO3’s baseless threats of liability for patent infringement to Healthe’s

  customers.

            119.   Upon information and belief, as a founder, member, manager, and officer of

  HEO3 as well as the owner of the Patents-in-Suit, which he has exclusively licensed to

  HEO3, Neister exerts substantial control over HEO3 and has directed and authorized HEO3’s

  baseless threats of infringement to Healthe’s customers.      Upon information and belief,

  Neister stands to personally and individually benefit from HEO3’s baseless threats of

  infringement to Healthe’s customers and has acted for his own personal and individual

  benefit by directing and authorizing these threats.

            120.   As evidenced by the aforementioned conduct and intentional acts, HEO3 and

  Neister have violated FDUTPA.

            121.   For HEO3’s and Neister’s violations of FDUTPA, Healthe seeks to recover its

  actual damages, its attorneys’ fees in this action, and all court costs. Healthe also seeks to

  enjoin HEO3 and Neister from continuing to unfairly and deceptively compete with Healthe

  in violation of FDUTPA.

                                  SIXTH CAUSE OF ACTION

                        Unfair Competition under Florida Common Law
                            (Against Defendants HEO3 and Neister)

            122.   Healthe realleges and incorporate paragraphs 1–113 as though fully set forth

  herein.



                                                 31
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 32 of 36 PageID 32




           123.   Healthe and HEO3 are competitors and compete for sales to a common pool

  of customers in the market for UVC sanitization products. Upon information and belief, this

  direct competition is the very reason why HEO3 sent letters and emails to Healthe’s

  customers making false patent-infringement allegations regarding the Healthe Products.

           124.   HEO3’s false patent-infringement allegations regarding the Healthe Products

  to Healthe’s customers were made in bad faith. HEO3’s communications to Healthe’s

  customers acknowledge that HEO3 has reviewed information regarding the Healthe Products

  on Healthe’s website. It is clear from a review of the publicly available information on

  Healthe’s website regarding these products, however, that the Healthe Products do not

  infringe the Patents-in-Suit and that HEO3’s threats that Healthe’s customers face liability

  for infringement of the Patent-in-Suit by using Healthe Products are objectively baseless,

  including for the reasons explained in paragraphs 47–113. Furthermore, HEO3’s threats that

  Healthe’s customers face liability for infringement of Neister’s pending patent application

  are objectively baseless because that application has no allowed claims, is currently under a

  final rejection by the United States Patent and Trademark Office, and has not issued as a

  patent. A patent that does not exist cannot be infringed. That HEO3 continued making

  baseless patent infringement threats to Healthe customers the day after Healthe advised

  HEO3 that its claims were baseless and requested HEO3 to cease and desist from making

  additional infringement claims, further demonstrates that these threats were made in bad

  faith.




                                               32
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 33 of 36 PageID 33




         125.    HEO3’s baseless threats of liability for patent infringement to Healthe’s

  customers are deceptive and are likely to mislead and confuse Healthe’s customers into

  believing they are liable for infringement of the Patents-in-Suit.

         126.    Healthe has suffered actual damages, including but not limited to damage to

  its reputation and goodwill, due to HEO3’s baseless threats of liability for patent

  infringement to Healthe’s customers.

         127.    Upon information and belief, as a founder, member, manager, and officer of

  HEO3 as well as the owner of the Patents-in-Suit, which he has exclusively licensed to

  HEO3, Neister exerts substantial control over HEO3 and has directed and authorized HEO3’s

  baseless threats of infringement to Healthe’s customers.        Upon information and belief,

  Neister stands to personally and individually benefit from HEO3’s baseless threats of

  infringement to Healthe’s customers and has acted for his own personal and individual

  benefit by directing and authorizing these threats.

         128.    For HEO3’s and Neister’s unfair competition with Healthe in violation of

  Florida common law, Healthe seeks to recover its actual damages, its attorneys’ fees in this

  action, and all court costs. Healthe also seeks to enjoin HEO3 and Neister from continuing to

  unfairly compete with Healthe in violation of Florida common law.           An injunction is

  warranted because Healthe has suffered and will continue to suffer irreparable harm as a

  result of HEO3’s and Neister’s unfair competition with Healthe in violation of Florida

  common law, at least in the form of lost goodwill. HEO3 and Neister will not be unduly

  prejudiced by an injunction preventing them from continuing to compete unfairly with




                                                 33
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 34 of 36 PageID 34




  Healthe and the public interest is furthered by preventing HEO3 and Neister from continuing

  to baselessly accuse the Healthe Products of infringing the Patents-in-Suit.

                                     PRAYER FOR RELIEF

          WHEREFORE, Healthe respectfully requests that the Court enter judgment in favor

  of Healthe and prays that the Court grant the following relief to Healthe:

          (a)     A judgment that Healthe does not infringe, either directly or indirectly, any

  claim of the ’985 Patent, the ’575 Patent, the ’605 Patent, and/or the ’642 Patent, either

  literally or under the doctrine of equivalents, by making, using, selling, and/or offering for

  sale the Healthe Products, and that it is therefore not liable for damages or injunctive relief as

  a result of these activities;

          (b)     A judgement that the Healthe Products do not infringe any claim of the

  Patents-in-Suit;

          (c)     A judgment that this is an exceptional case under 35 U.S.C. § 285;

          (d)     A judgment that HEO3 and Neister have violated the Florida Deceptive and

  Unfair Trade Practices Act, in accordance with Fla. Stat. § 501.211(1);

          (e)     A judgment that HEO3 and Neister have taken actions constituting unfair

  competition under Florida common law;

          (f)     A damages award equivalent to all of Healthe’s actual damages associated

  with HEO3’s and Neister’s violation of the Florida Deceptive and Unfair Trade Practices

  Act, in accordance with Fla. Stat. § 501.211(2), and any and all other recoverable damages

  associated with HEO3’s and Neister’s unfair competition under Florida common law;




                                                 34
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 35 of 36 PageID 35




          (g)     A permanent injunction enjoining HEO3 and Neister from continuing to make

  false and baseless threats of liability for infringement of the Patents-in-Suit to Healthe’s

  customers, in violation of the Florida Deceptive and Unfair Trade Practices Act in

  accordance with Fla. Stat. § 501.211(1), and in violation of Florida common law prohibiting

  unfair competition;

          (h)     An award of Healthe’s attorneys’ fees and costs, in accordance with 35 U.S.C.

  § 285 and § 501.211(2).

                                          JURY DEMAND

          In accordance with Rule 38 of the Federal Rules of Civil Procedure, Healthe

  respectfully demands a jury trial of all issues triable to a jury in this action.

          Dated: December 8, 2020.

                                                  Respectfully submitted,




                                                  David S. Wood, Esq. Trial Counsel
                                                  Email: david.wood@akerman.com
                                                  Monica M. Kovecses, Esq.
                                                  Florida Bar No.: 105382
                                                  Email: monica.kovecses@akerman.com
                                                  AKERMAN LLP
                                                  Post Office Box 231
                                                  Orlando, Florida 32802-0231
                                                  Phone: (407) 423-4000
                                                  Fax: (407) 843-6610

                                                  and

                                                  Garret A. Leach, P.C. (pro hac vice pending)
                                                  Email: garret.leach@kirkland.com
                                                  Eric D. Hayes, P.C. (pro hac vice pending)
                                                  Email: eric.hayes@kirkland.com
                                                  Adam M. Kaufmann, Esq. (pro hac vice pending)


                                                   35
Case 6:20-cv-02233-RBD-EJK Document 1 Filed 12/08/20 Page 36 of 36 PageID 36




                                      Email: adam.kaufmann@kirkland.com
                                      KIRKLAND & ELLIS LLP
                                      300 N. La Salle
                                      Chicago, IL 60654
                                      Phone: (312) 862-2000

                                      Counsel for Plaintiff HEALTHE, INC.




                                      36
